DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 12, 14, 16, 18, and 22 are objected to because of the following informalities: 
Claim 1, line 11: “a part of the patient” should read --the part of the patient--
Claim 1, line 16: “field” should read --fields--
Claim 1, line 20: “a surgical procedure” should read --the surgical procedure--
Claim 1, line 25: “is a” should read --in a--
Claim 6, line 3: “field” should read --fields--
Claim 12, line 4: the semicolon should be a period
Claim 14, line 3: a period should be added after “adult male”
Claim 18, line 7: “a part of the patient” should read --the part of the patient--
Claim 18, line 12: “field” should read --fields--
Claim 18, line 18: “first second and third” should read --first, second, and third--
Claim 22, line 4: the semicolon should be a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the head" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the head” to “a head”.
Claim 1 recites the limitation "the surgical team" twice in line 8.  There is insufficient antecedent basis for the first occurrence of this limitation in the claim. Suggested correction: change the first occurrence of “the surgical team” to “a surgical team”.
Claim 1 recites the limitation "the progress of the surgery" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the progress of the surgery” to “progress of a surgery”.
Claim 1 recites the limitation "the flexibility" in line 28.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the flexibility” to “a flexibility”.
Claim 1 recites the limitation "the shape" in line 29.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the shape” to “a shape”.
Claim 1 recites the limitation “the assembly” in line 29, but it is not clear if the assembly is referring to “the lower RF coil assembly” or “the upper RF coil assembly”.
Claims 2-17 are rejected by virtue of their dependence from claim 1.
Claim 8 recites the limitation “depend below” in line 1. The term “depend below” is a relative term which renders the claim indefinite. The term “depend below” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites the limitation "the coil construction" in line 28.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the coil construction” to “a coil construction of the lower coil assembly”.
Claim 11 recites “the preamplifier” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a preamplifier component” of claim 11, line 2.
Claim 11 recites “the coil elements on the other end” in line 5, but it is not clear if this recitation is supposed to be different from “coil elements” of claim 11, line 2.
Claim 11 recites “the working frequency” in line 6. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the working frequency” to “a working frequency”.
Claim 13 recites “the coil” in line 2, but it is not clear if this coil is the same as, related to, or different from either the upper or lower coil assemblies of claim 1.  If it is a new recitation, there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the provision of a shared capacitor” in line 5. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the provision of a shared capacitor” to “a provision of a shared capacitor”.
Claim 16 recites the limitation “the provision of a first additional decoupling capacitor” in line 8. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the provision of a first additional decoupling capacitor” to “a provision of a first additional decoupling capacitor”.
Claim 16 recites the limitation “the provision of a second additional decoupling capacitor” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the provision of a second additional decoupling capacitor” to “a provision of a second additional decoupling capacitor”.
Claim 18, recites the limitation “the room” in line 3. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the room” to “a room”.
Claim 18 recites the limitation “the provision of a first additional decoupling capacitor” in line 25. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the provision of a first additional decoupling capacitor” to “a provision of a first additional decoupling capacitor”.
Claim 18 recites the limitation “the provision of a second additional decoupling capacitor” in lines 28-29. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the provision of a second additional decoupling capacitor” to “a provision of a second additional decoupling capacitor”.
Claims 19-22 are rejected by virtue of its dependence from claim 18.
Claim 19 recites the limitation “the provision of a third additional decoupling capacitor” in lines 3-4, but it is not clear if the “third additional capacitor” connecting conductor between the first and third coil loops, as recited in claim 18, is the same as the “third additional decoupling capacitor” shared on a common portion of the third and fourth loops, as recited in claims 9 and 10. Additionally, there is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the provision of a third additional decoupling capacitor” to “a provision of a third additional decoupling capacitor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being anticipated by Hoult (WO 9735206) in view of Shvartsberg (U.S. Patent No. 20110267059).
Regarding claim 1, Hoult teaches (Figures 4, 5, and 8) a surgical procedure which allows magnetic resonance imaging of the patient periodically during the operation procedure. The Figures show an arrangement for carrying out Magnetic Resonance Imaging of a patient while the patient remains stationary on an operating table (i.e., in an operating room providing an operating table for receiving a patient for the surgical procedure). 
Figures 6 and 7 show a device for supporting a patient's head with a beam portion (45D), and the structure of the RF probe (18) surrounding the head. The fixation of the head includes a conventional head clamp (50) that is well known and commercially available. Clamp (50) includes a bottom plate (51) bolted to a clamp mount (52) mounted on beam portion (45D) (i.e., engaging the head of the patient with a head clamp to hold the head in fixed position when lying on the table). (Page 10, Paragraphs 3-4)
Hoult further teaches operating table that accepts a patient for surgery and obtains a partial image of the patient at a series of times throughout the surgical procedure for analysis by the surgeon so that the surgeon can monitor the progress of the surgery (i.e., mounting in the room a magnetic resonance imaging system for obtaining images of a part of the patient at a series of times through the surgical procedure for analysis by the surgical team to allow the surgical team to monitor the 10progress of the surgery). (Page 3, Paragraph 3). 
Hoult further teaches a radio frequency (RF) transmission and detection device for eliciting and detecting nuclear magnetic resonance signals from the part of the patient, in response to the magnetic fields the system including an RF probe for locating adjacent to the part of the patient; and a computer and display monitor apparatus for decoding and displaying the detected signals; the magnet and table being shaped and arranged for positioning of the part of the patient into the magnetic field while the patient remains in place on the table. (Page 3, Paragraph 3)
Hoult also teaches that the RF probe is split into two parts, including an upper part (18A) and a lower part (18B), to allow the surgeon's access to the head during the course of the operation. The upper portion (18A) is comprised of two parallel, circularly matched coils (18C and 18D), which are positioned above the head as needed during imaging, said coils being located on the head when needed for imaging 57(i.e., the RF probe comprising a lower RF coil assembly arranged to be mounted relative to the head clamp underneath the head of the patient; the RF probe comprising an upper RF coil assembly arranged to be engaged with the head of the patient). (Page 11, Paragraphs 2-3).
However, Hoult does not teach “5providing at least the RF upper coil assembly is a sterilized condition allowing it to be used in the surgical procedure; and draping the sterilized RF upper coil assembly over the head of the patient with the flexibility of the upper coil assembly causing it to conform at least in part to the shape of the parts of the head against which the assembly is engaged.”
Shvartsberg, in a related field of endeavor, teaches (Figure 1) a system capable of performing a method for magnetic resonance imaging a part of a patient carried out in an intra-operative situation using flexible coils that can be sterilized as required (i.e., 5providing at least the RF upper coil assembly is a sterilized condition allowing it to be used in the surgical procedure). (Paragraphs [0007]-[0008]). 
The upper coil portion is basically formed to provide a flexible arrangement to allow the coil portions to take up a generally U-shaped configuration in which the bottom of the legs of the U-shape of the top coil portion meet or lie closely adjacent the top of the legs of the bottom coil to provide the surrounding arrangement (i.e., draping the sterilized RF upper coil assembly over the head of the patient). In each case the coil portion is formed of a foam flexible material (42) allowing the coil to be flexed to different shapes (i.e., flexibility of the upper coil assembly causing it to conform at least in part to the shape of the parts of the head against which the assembly is engaged. (Paragraphs [0083]-[0084]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult to include the step of “providing at least the RF upper coil assembly is a sterilized condition allowing it to be used in the surgical procedure; and draping the sterilized RF upper coil assembly over the head of the patient with the flexibility of the upper coil assembly causing it to conform at least in part to the shape of the parts of the head against which the assembly is engaged” of Shvartsberg. Doing so allows conformation of the coil shape to the anatomy at the region of interest, which dramatically improves image quality. (Paragraph [0057]). 
Regarding claim 14, Shvartsberg teaches that flexible coil construction allows the user to adjust the position of the coil in relation to patient anatomy (i.e., flexibility and drape of the upper coil assembly allows it to be adjusted to a large variety of human heads from a 6 month old infant to an adult male). (Paragraph [0056]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult to include “wherein the flexibility and drape of the upper coil assembly allows it to be adjusted to a large variety of human heads from a 6 month old infant to an adult male” of Shvartsberg. Doing so allows positioning the coil in the optimal way, which will increase image quality. (Paragraph [0056]).
Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being anticipated by Hoult as modified by Shvartsberg, further in view of Driemel (U.S. Patent No. 20140039301).
	Regarding claim 2, as previously discussed, Shvartsberg teaches (Figure 1) a system wherein the coil portion is formed of a foam flexible material (42) allowing the coil to be flexed to different shapes. (Paragraphs [0083]-[0084]). However, Shvartsberg does not teach wherein the upper coil assembly is draped into “direct contact” with the head of the patient so as to conform thereto.
Driemel, in a related field of endeavor, teaches an MRI coil device with an elastic membrane (7) with a stretchable region such that it may be expanded up to a contact (touching with or without pressure) on a patient contour (e.g., a head). (Paragraph [0026]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to include “the upper coil assembly [] draped into ‘direct contact’ with the head of the patient so as to conform thereto” of Driemel. Doing so allows the free space between the patient and the coil to be filled and prevents movement of the patient during an MRI measurement. (Paragraph [0026]).
	Regarding claim 5, Shvartsberg teaches (Figure 4) an illustration of the RF coil (31) which includes a printed circuit board (36). The board is formed of polyimide film (i.e., flexible plastics material) which is a flexible substrate onto which the antennae are formed as conductive traces and on which are carried the various circuit components well known to be required in such coil constructions. The circuitry of the coil includes conductive traces (37), capacitors (38), diodes (40), and pre-amplifiers (44). The upper and lower coil portions are basically formed in the same construction to provide a flexible arrangement to allow the coil portions to take up a generally U-shaped configuration in which the bottom of the legs of the U-shape of the top coil portion meet or lie closely adjacent the top of the legs of the bottom coil to provide the surrounding arrangement (e.g., around a head). In each case the coil portion is formed of a foam flexible material (42) allowing the coil to be flexed to different shapes (e.g., a head). Thus the coil portion is movable by flexing from a flat condition to different curvatures where it is generally channel shaped and is movable by flexing to different curvatures (i.e., wherein at least the upper coil assembly comprises a coil construction formed from a flexible conductor58 arrangement encapsulated in a flexible plastics material). (Paragraphs [0082]-[0084]). 
However, Shvartsberg does not teach a coil construction which “directly engages” the head of the patient and conforms thereto.
Driemel teaches an MRI coil device with an elastic membrane (7) with a stretchable region such that it may be expanded up to a contact (e.g., with or without pressure contact) on a patient contour, e.g., a head (i.e., flexible plastics material directly engages the head of the patient and conforms thereto). (Paragraph [0026]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to include “flexible plastics material [that] directly engages the head of the patient” of Driemel. Doing so allows the free space between the patient and the coil to be filled and prevents movement of the patient during an MRI measurement. (Paragraph [0026]).
Regarding claim 8, Shvartsberg, as previously discussed, teaches that the upper coil portion is basically formed to provide a flexible arrangement to allow the coil portions to take up a generally U-shaped configuration in which the bottom of the legs of the U-shape of the top coil portion (i.e., edges of 10the upper coil) meet or lie closely adjacent the top of the legs of the bottom coil to provide the surrounding arrangement (i.e., the flexible plastics material has a flexibility so that when applied over the head of the patient, edges of 10the upper coil depend below the head under their own weight without application of additional force). (Paragraphs [0083]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult to provide that “the flexible plastics material has a flexibility so that when applied over the head of the patient, edges of 10the upper coil depend below the head under their own weight without application of additional force” of Shvartsberg. Doing so allows conformation of the coil shape to the anatomy at the region of interest, which dramatically improves image quality. (Paragraph [0057]). 
Claim 6 is rejected under 35 U.S.C. 103 as being anticipated by Hoult as modified by Shvartsberg and Driemel, further in view of Oosterwaal (WO 9802092).
Regarding claim 6, Hoult as modified by Shvartsberg and Driemel teaches all of the elements of the invention except “the flexible plastics material is formed from a material which is MR compatible in that it can tolerate the 5magnetic field and does not create artifacts in the image.”
Oosterwaal, in a related field of endeavor, teaches a magnetic resonance diagnostic apparatus having a coil system, which is made of a non-conductive synthetic (plastic) material.  The device according to the invention is characterized in that the plastic material has a paramagnetic material additive. Since plastic materials have free protons that can be detected by MR, the addition of trace amounts of paramagnetic material will cause local perturbations in the magnetic field experienced by these free protons, thus greatly reducing the detectability of these protons. Although all paramagnetic materials are suitable, optimal results have been obtained with manganese and bismuth. A suitable plastic material is a polymer, a good example being polyurethane, which has shown a significant improvement when paramagnetic materials are added to this polyurethane (i.e., the flexible plastics material is formed from a material which is MR compatible in that it can tolerate the 5magnetic field and does not create artifacts in the image) (Page 1, lines 25-29; Page 2, lines 1-6).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg and Driemel to include that “the flexible plastics material is formed from a material which is MR compatible in that it can tolerate the 5magnetic field and does not create artifacts in the image” of Oosterwaal. Doing so reduces artifacts in the image, thus improving imaging quality. (Page 2, lines 14-15; Figure 3).
Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by Hoult as modified by Shvartsberg and Driemel, further in view of Hengerer (U.S. Patent No. 20170276742).
Regarding claim 7, Hoult as modified by Shvartsberg and Driemel teaches all of the elements of the invention except “wherein the flexible plastics material has a thickness less than 5.0mm.”
Hengerer, in a related field of endeavor, teaches (Figure 3) sterile RF coils for MR imaging systems wherein coil array (300) includes a sterile material layer (310) surrounding the underlying housing, which may be plastic or another material. (Paragraph [0028]). A thickness of the material layer (310) applied to the coil/array housing (330) can be fairly thin, e.g., between about 100 and 1000 micrometers thick (i.e., “wherein the flexible plastics material has a thickness less than 5.0mm”). (Paragraph [0041]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg and Driemel to include “wherein the flexible plastics material has a thickness less than 5.0mm” of Hengerer. Doing so provides an exemplary thickness range that can be thick enough to provide a reliable continuous layer on the coil/array to maintain sterility of the coil arrangement. (Paragraph [0041]).
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being anticipated by Hoult as modified by Shvartsberg, further in view of Finnerty (U.S. Patent No. 20160363641).	
Regarding claim 3, Hoult as modified by Shvartsberg teaches all of the elements of the claim invention except “wherein, in order to provide efficient sterilization for use in the surgical procedure, at least the upper coil 15assembly is manufactured so as to be disposable and includes a disposable medical connector for connection to a signal cable to the computer control system.”
Finnerty, in a related field of endeavor, teaches a detachable and disposable MR coil (i.e., at least the upper coil 15assembly is manufactured so as to be disposable). (Paragraphs [0013]-[0014]). As shown in Figure 3, the coil element within the central part (306) and the coil elements within the wings (308) are electrically connected to the connector (312) via the PCB and/or wires, which is connectable to the cable (314), which leads to the interface (212) or the image processing system 104. The removable connection between the local coil (208) and the interface (212), for example, facilitates the local coil (208) being disposable (i.e., a disposable medical connector for connection to a signal cable to the computer control system). (Paragraph [0044]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to include that "at least the upper coil 15assembly is manufactured so as to be disposable and includes a disposable medical connector for connection to a signal cable to the computer control system” as taught by Finnerty. Doing so decreases the production costs of the coil. (Paragraph [0003]).
Regarding claim 4, Hoult as modified by Shvartsberg teaches all of the elements of the claim invention except “wherein, in order to provide efficient sterilization for use in the surgical procedure, at least the upper coil assembly is inserted into a sterilized bag during use for reuse of a previously used 20upper coil assembly.”
Finnerty, in a related field of endeavor, teaches that MRI coils may include a number of electrical devices including, for example, preamplifiers, traps, combiners, matching and detuning circuits, or any combination thereof, and may thus be too expensive to throw away after use with a particular patient (i.e., for reuse of a previously used 20upper coil assembly). Conventional MRI coils such as, for example, loop coils or body array coils are placed in a sterile plastic bag with an opening in the middle for interventional access, and are positioned on a patient to be imaged and on which the interventional procedure is to be performed. (Paragraph [0003]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to include that "at least the upper coil assembly is inserted into a sterilized bag during use for reuse of a previously used 20upper coil assembly” as taught by Finnerty. Doing so provides efficient sterilization for use in the surgical procedure. (Paragraph [0003]).
Regarding claim 12, Hoult as modified by Shvartsberg teaches all of the elements of the claim invention except “wherein there is provided an 5electrical connector between at least the upper coil assembly and a cable connected to the computer control system making the upper coil assembly lighter to improve workflow”.
Finnerty, teaches that MRI coils also include an additional extension (310) extending away from central part (306). The additional extension includes a connector (312), to which a cable (314) is connectable (i.e., an 5electrical connector between at least the upper coil assembly). The connector (312) may be a connector for a coaxial cable for transmitting received data, e.g., to the interface (212) (i.e., a cable connected to the computer control system making the upper coil assembly lighter to improve workflow). (Paragraph [0035]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to “provide[] an 5electrical connector between at least the upper coil assembly and a cable connected to the computer control system making the upper coil assembly lighter to improve workflow” as taught by Finnerty. Doing so allows for sophisticated processing of the received signal by electronic devices like preamplifiers, traps, combiners, matching and detuning circuits, etc., (Paragraph [0048]), and facilitates the local coil being disposable. (Paragraph [0044]).
Claim 9 is rejected under 35 U.S.C. 103 as being anticipated by Hoult as modified by Shvartsberg and Driemel, further in view of Liu (WO 9910035).
Regarding claim 9, Hoult as modified by Shvartsberg and Driemel teaches all of the elements of the invention except wherein the upper coil assembly include “a preamplifier which is mounted in a container on a signal cable connected to the computer control system so that the coil construction itself is very 15thin and light.”
Liu, in a related field of endeavor, teaches medical devices compatible with procedures performed during magnetic resonance imaging (MRI), particularly during procedures observed using magnetic resonance (MI) imaging techniques. (Page 1, lines 6-10). Liu teaches at least one pair of microcoils (i.e., upper coil assembly) be embedded in a binding material surrounding the lumen and is electrically connected to a preamplifier. (Page 6, lines 14-17). The preamplifier is coupled to a plastic layer (35) (e.g., continuation of layer 8) and/or a second insulating layer (37) (e.g., of layer 34) that electrically insulates leads (36, 38) and/or shield (39) that forms a layer (i.e., container) around the preamplifier, at a distance radially away (i.e., the coil assembly includes a preamplifier which is mounted in a container). (Page 10, lines 1-8). 
 The coil can be made up of multiple coil elements connected in series or in a phased array for simultaneous imaging at multiple locations. For this reason, there are many options for the active coil element, such as a stranded wire, two parallel wires, a coaxial cable, and combinations thereof.
The preferred transmission module is part of a flexible cable for transmitting the RF signal detected for MR imaging from the coil to the remote terminal for subsequent signal amplification and other processing (i.e., on a signal cable connected to the computer control). (Page 25, lines 6-14).
In the preferred design, one desirable requirement of the cable is to reduce signal attenuation for fine MR signals while at the same time reducing noise contamination. (Page 26, lines 7-9). In order to optimize the signal to noise ratio (S/N) or to minimize the noise value, the detected MR signal is immediately amplified as close as possible to the coil elements (e.g., preamplification). An integrated circuit module is incorporated near the imaging module to minimize the size of the electronic elements used for preconditioning of various signals such as preamplification (i.e., to reduce noise contamination). The integrated circuit module includes preamplifiers (or RF frequency devices) and other auxiliary devices assembled on a silicon chip. The silicon chip is preferably less than 4 mm2. The integrated circuit module is preferably housed in a small non-magnetic casing that is both geometrically compatible with the particular equipment design (i.e., the coil construction itself is very 15thin and light). (Page 25, lines 19-32).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg and Driemel to provide that the upper coil assembly include “a preamplifier which is mounted in a container on a signal cable connected to the computer control system so that the coil construction itself is very 15thin and light” of Liu. Doing so provides compact solution (i.e., single silicone chip) for coil construction that incorporates preamplifiers and other auxiliary devices into an integrated circuit during imaging to achieve better performance. (Page 25, lines 19-32; Page 26, lines 1-2).
Claim 10 is rejected under 35 U.S.C. 103 as being anticipated by Hoult as modified by Shvartsberg, further in view of Liu.
Regarding claim 10, Hoult as modified by Shvartsberg teaches all of the elements of the claimed invention except wherein the lower coil assembly includes “preamplifiers which are mounted in a container on a signal cable connected to the computer control system so that the coil construction itself is very 15thin and light.”
Liu, as previously discussed, teaches medical devices compatible with procedures performed during magnetic resonance imaging (MRI), particularly during procedures observed using magnetic resonance (MI) imaging techniques. (Page 1, lines 6-10). Liu teaches at least one pair of microcoils (i.e., lower coil assembly) be embedded in a binding material surrounding the lumen and is electrically connected to a preamplifier. (Page 6, lines 14-17). The preamplifier is coupled to a plastic layer (35) (e.g., continuation of layer 8) and/or a second insulating layer (37) (e.g., of layer 34) that electrically insulates leads (36, 38) and/or shield (39) that forms a layer (i.e., container) around the preamplifier, at a distance radially away. (i.e., the coil assembly includes preamplifiers which are mounted in a container). (Page 10, lines 1-8). 
 The coil can be made up of multiple coil elements connected in series or in a phased array for simultaneous imaging at multiple locations. For this reason, there are many options for the active coil element, such as a stranded wire, two parallel wires, a coaxial cable, and combinations thereof.
The preferred transmission module is part of a flexible cable for transmitting the RF signal detected for MR imaging from the coil to the remote terminal for subsequent signal amplification and other processing (i.e., on a signal cable connected to the computer control). (Page 25, lines 6-14).
In the preferred design, one desirable requirement of the cable is to reduce signal attenuation for fine MR signals while at the same time reducing noise contamination. (Page 26, lines 7-9). In order to optimize the signal to noise ratio (S/N) or to minimize the noise value, the detected MR signal is immediately amplified as close as possible to the coil elements (e.g., preamplification). An integrated circuit module is incorporated near the imaging module to minimize the size of the electronic elements used for preconditioning of various signals such as preamplification (i.e., to reduce noise contamination). The integrated circuit module includes preamplifiers (or RF frequency devices) and other auxiliary devices assembled on a silicon chip. The silicon chip is preferably less than 4 mm2. The integrated circuit module is preferably housed in a small non-magnetic casing that is both geometrically compatible with the particular equipment design (i.e., the coil construction itself is very 15thin and light). (Page 25, lines 19-32).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to provide that the lower coil assembly include “preamplifiers which are mounted in a container on a signal cable connected to the computer control system so that the coil construction itself is very 15thin and light” of Liu. Doing so provides compact solution (i.e., single silicone chip) for coil construction that incorporates preamplifiers and other auxiliary devices into an integrated circuit during imaging to achieve better performance. (Page 25, lines 19-32; Page 26, lines 1-2).
Claim 11 is rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of Shvartsberg, further in view of Liu and Zheng (CN 104473644). 
Regarding claims 11, Hoult in view of Shvartsberg teaches all of the elements of the invention except wherein the upper coil assembly comprises coil elements and “a preamplifier component connected between the coil elements and a cable connected to the computer control system59 and wherein there is provided a phase shift circuit between the preamplifier and the coil elements which is connected to the coil elements on the other end making a phase shift equal to half wave length at the working frequency of the MR system.”
Zheng, in a related field of endeavor teaches, a coil control system for magnetic resonance imaging, comprising a plurality of communications links, each said communication link comprises a coil, a control circuit, the coil connected with the control circuit. The control circuit includes a matching circuit, a phase shift circuit and an amplifier, said phase shift circuit connected in series with the matching circuit and amplifier (i.e., a phase shift circuit between the preamplifier and the coil elements). (Paragraph [0006]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to provide “a phase shift circuit between the preamplifier and the coil elements” of Zheng. Doing so provides a configuration that obtains optimum noise impedance and improves the effect of the coil decouple. (Paragraph [0022]). 
Liu further teaches a transmission wire, which may connect the coil elements, with phase shift network that exhibits the same a quarter or half wavelength (i.e., phase shift circuit is connected to the coil elements on the other end making a phase shift equal to half wave length at the working frequency of the MR system).  (Page 27, lines 12-14).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to provide that the “phase shift circuit is connected to the coil elements on the other end making a phase shift equal to half wave length at the working frequency of the MR system” of Liu. Doing so allows for effective impedance transformation of the transmitter for coil impedance matching and frequency tuning. (Page 27, lines 6-8).
Claim 13 is rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of Shvartsberg, further in view of DeYoung (WO 2013116583).
Regarding claim 13, Hoult as modified by Shvartsberg teaches all of the elements of the claimed invention except “wherein the flexibility and drape of the upper coil assembly causes the coil to lie closer to the patient and 10improve SNR up to 50%.”
DeYoung, in a related field of endeavor, teaches a method for an MRI local coil design comprising a flexible coil system, a conductor and electronics. With greater flexibility to housing contours, the MRI local coil system can be more easily designed to conform the MRI local coil system to patient anatomy. The conductor is the component that receives the MRI signal and can be placed that much closer to the region of interest, e.g., positioned on an interior of an exterior wall of the plastic housing. In an example, the conductor can be placed up to about 1cm closer, preferably about 3/4 cm closer, and even more preferably about 1/2 cm to the region of interest. This facilitates and improves the signal to noise ratio (SNR) and image quality with resulting greater sensitivity (i.e., wherein the flexibility and drape of the upper coil assembly causes the coil to lie closer to the patient and 10improve SNR up to 50%). (Paragraphs [0022]-[0023]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to provide that “the flexibility and drape of the upper coil assembly causes the coil to lie closer to the patient and 10improve SNR up to 50%” of DeYoung. Doing so facilitates and improves the signal to noise ratio (SNR) and image quality with resulting greater sensitivity. (Paragraph [0023]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of Shvartsberg, further in view of Giaquinto (U.S. Patent No. 20050253582).
	Regarding claim 15, Hoult as modified by Shvartsberg teaches all of the elements of the claimed invention except “wherein the upper coil 15assembly uses a plurality of coil loops arranged in a row with each partly overlapping the next; where adjacent pairs of coil loops are decoupled by the partial overlap together with the provision of a shared capacitor coupling the two coil loops of the pair;  20and where next neighbor coil loops are also decoupled by using shared capacitors connecting the two next neighbour coil loops.”
Giaquinto, in a related field of endeavor, teaches (Figure 2) an RF coil assembly (200) with multi-coil elements. The RF coil assembly (200) includes a series of multi-coil sub-assemblies (300). Each multi-coil sub-assembly includes a plurality of coil elements (210) with multiple turns (i.e., plurality of coil loops), and a number of distributed capacitors (230), which are selectively positioned around each coil element (210). In this exemplary embodiment, four coil elements with multiple turns are positioned in each sub-assembly (300), as shown in Figure 2, wherein each coil is overlapped to an extent by an adjacent coil (i.e., the upper coil 15assembly uses a plurality of coil loops arranged in a row with each partly overlapping the next; where adjacent pairs of coil loops are decoupled by the partial overlap together with the provision of a shared capacitor coupling the two coil loops of the pair; 20and where next neighbor coil loops are also decoupled by using shared capacitors connecting the two next neighbour coil loops). (Paragraphs [0022]-[0023]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to provide that “the upper coil 15assembly uses a plurality of coil loops arranged in a row with each partly overlapping the next; where adjacent pairs of coil loops are decoupled by the partial overlap together with the provision of a shared capacitor coupling the two coil loops of the pair;  20and where next neighbor coil loops are also decoupled by using shared capacitors connecting the two next neighbour coil loops” of Giaquinto. Doing so provides a multi-channel array for the RF coil assembly that can be used to improve the data acquisition time and can be individually adjusted to at least partially compensate for the variations in RF excitation field associated with the electrical properties of the patient. (Paragraph [0005]). 
Regarding claim 16, Hoult as modified by Shvartsberg teaches all of the elements of the claimed invention except “wherein the upper coil assembly comprises at least first, second and third coil loops arranged in a row; each coil loop including a plurality of capacitors at spaced positions therearound; 5each coil loop partly overlapping the next so that the first is partly overlapped with the second and the second is partly overlapped with the third; where the first and second coil loops are decoupled by the partial overlap thereof together with the provision of a first additional decoupling capacitor shared on a common portion of the first and second loops;  10where the second and third coil loops are decoupled by the partial overlap thereof together with the provision of a second additional decoupling capacitor shared on a common portion of the second and third loops; and where the first and third coil loops are also decoupled by using third additional capacitor in a connecting conductor between the first and third coil 15loops.”
Giaquinto, in a related field of endeavor, teaches (Figure 2) an RF coil assembly (200) with multi-coil elements. The RF coil assembly (200) includes a series of multi-coil sub-assemblies (300) (i.e., the coil assembly comprises at least first second and third coil loops arranged in a row). Each multi-coil sub-assembly includes a plurality of coil elements (210) with multiple turns (i.e., coil loops), and a number of distributed capacitors (230), which are selectively positioned around each coil element (210) (i.e., 15each coil loop including a plurality of capacitors at spaced positions therearound). (Paragraph [0023]).
As shown in Figure 2, four coil elements with multiple turns are positioned in each sub-assembly (300), wherein each coil is overlapped to an extent by an adjacent coil (i.e., each coil loop partly overlapping the next so that the first is partly overlapped with the second and the second is partly overlapped with the third). As depicted in Figure 2, the first and second coil loops are decoupled by the partial 20overlap thereof together with the provision of a first additional decoupling capacitor shared on a common portion of the first and second loops;  62where the second and third coil loops are decoupled by the partial overlap thereof together with the provision of a second additional decoupling capacitor shared on a common portion of the second and third loops; and where the first and third coil loops are also decoupled by using 5third additional capacitor in a connecting conductor (i.e., cables 240) between the first and third coil loops.  (Paragraph [0024]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Shvartsberg to include that “the upper coil assembly comprises at least first, second and third coil loops arranged in a row; 15each coil loop including a plurality of capacitors at spaced positions therearound; each coil loop partly overlapping the next so that the first is partly overlapped with the second and the second is partly overlapped with the third; where the first and second coil loops are decoupled by the partial 20overlap thereof together with the provision of a first additional decoupling capacitor shared on a common portion of the first and second loops;62 where the second and third coil loops are decoupled by the partial overlap thereof together with the provision of a second additional decoupling capacitor shared on a common portion of the second and third loops; and where the first and third coil loops are also decoupled by using 5third additional capacitor in a connecting conductor between the first and third coil loops” of Giaquinto. Doing so provides a multi-channel array for the RF coil assembly that can be used to improve the data acquisition time and can be individually adjusted to at least partially compensate for the variations in RF excitation field associated with the electrical properties of the patient. (Paragraph [0005]). 
Regarding claim 17, as previously discussed, Giaquinto teaches (Figure 2) cables (240) (i.e., second conducting conductor) between the first and third coil loops.
Claims 18-19 are rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of Giaquinto.
Regarding claim 18, Hoult teaches (Figures 4, 5, and 8), as previously discussed, an arrangement for carrying out Magnetic Resonance Imaging of a patient while the patient remains stationary on an operating table. Figures 6 and 7 show a device for supporting a patient's head with a beam portion (45D), and the structure of the RF probe (18) surrounding the head. The fixation of the head includes a conventional head clamp (50) that is well known and commercially available. Clamp (50) includes a bottom plate (51) bolted to a clamp mount (52) mounted on beam portion (45D) (i.e., supporting a part of a patient in fixed position). (Page 10, Paragraphs 3-4)
Hoult further teaches operating table that accepts a patient for surgery and obtains a partial image of the patient at a series of times throughout the surgical procedure for analysis by the surgeon so that the surgeon can monitor the progress of the surgery (i.e., mounting in the room a magnetic resonance imaging system for obtaining images of a part of the patient). (Page 3, Paragraph 3). 
Hoult further teaches a radio frequency (RF) transmission and detection device for eliciting and detecting nuclear magnetic resonance signals from the part of the patient, in response to the magnetic fields the system including an RF probe for locating adjacent to the part of the patient; and a computer and display monitor apparatus for decoding and displaying the detected signals; the magnet and table being shaped and arranged for positioning of the part of the patient into the magnetic field while the patient remains in place on the table. (Page 3, Paragraph 3)
However, Hoult does not teach “5wherein the coil assembly comprises at least first, second and third coil loops arranged in a row;  15each coil loop including a plurality of capacitors at spaced positions therearound; each coil loop partly overlapping the next so that the first is partly overlapped with the second and the second is partly overlapped with the third; where the first and second coil loops are decoupled by the partial 20overlap thereof together with the provision of a first additional decoupling capacitor shared on a common portion of the first and second loops;  62 where the second and third coil loops are decoupled by the partial overlap thereof together with the provision of a second additional decoupling capacitor shared on a common portion of the second and third loops; and where the first and third coil loops are also decoupled by using 5third additional capacitor in a connecting conductor between the first and third coil loops.”
Giaquinto, as previously discussed, teaches (Figure 2) an RF coil assembly (200) with multi-coil elements. The RF coil assembly (200) includes a series of multi-coil sub-assemblies (300) (i.e., the coil assembly comprises at least first, second and third coil loops arranged in a row). Each multi-coil sub-assembly includes a plurality of coil elements (210) with multiple turns (i.e., coil loops), and a number of distributed capacitors (230), which are selectively positioned around each coil element (210) (i.e., 15each coil loop including a plurality of capacitors at spaced positions therearound).  (Paragraph [0023]).
As shown in Figure 2, four coil elements with multiple turns are positioned in each sub-assembly (300), wherein each coil is overlapped to an extent by an adjacent coil (i.e., each coil loop partly overlapping the next so that the first is partly overlapped with the second and the second is partly overlapped with the third). As depicted in Figure 2, the first and second coil loops are decoupled by the partial 20overlap thereof together with the provision of a first additional decoupling capacitor shared on a common portion of the first and second loops;  62where the second and third coil loops are decoupled by the partial overlap thereof together with the provision of a second additional decoupling capacitor shared on a common portion of the second and third loops; and where the first and third coil loops are also decoupled by using 5third additional capacitor in a connecting conductor (i.e., cables 240) between the first and third coil loops.  (Paragraph [0024]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult to include that “the coil assembly comprises at least first second and third coil loops arranged in a row;  15each coil loop including a plurality of capacitors at spaced positions therearound; each coil loop partly overlapping the next so that the first is partly overlapped with the second and the second is partly overlapped with the third; where the first and second coil loops are decoupled by the partial 20overlap thereof together with the provision of a first additional decoupling capacitor shared on a common portion of the first and second loops;62 where the second and third coil loops are decoupled by the partial overlap thereof together with the provision of a second additional decoupling capacitor shared on a common portion of the second and third loops; and where the first and third coil loops are also decoupled by using 5third additional capacitor in a connecting conductor between the first and third coil loops” of Giaquinto. Doing so provides a multi-channel array for the RF coil assembly that can be used to improve the data acquisition time and can be individually adjusted to at least partially compensate for the variations in RF excitation field associated with the electrical properties of the patient. (Paragraph [0005]).
Regarding claim 19, Giaquinto illustrates (Figure 2) a fourth coil loop arranged in the row where the third and fourth coil loops are decoupled by the partial overlap thereof together with the provision of a third 10additional decoupling capacitor shared on a common portion of the third and fourth loops and where the second and fourth coil loops are also decoupled by using fifth additional capacitor in a connecting conductor (i.e., cables 240) between second and fourth coil loops.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult to include “a fourth coil loop arranged in the row where the third and fourth coil loops are decoupled by the partial overlap thereof together with the provision of a third 10additional decoupling capacitor shared on a common portion of the third and fourth loops and where the second and fourth coil loops are also decoupled by using fifth additional capacitor in a connecting conductor between second and fourth coil loops” of Giaquinto. Doing so provides a multi-channel array for the RF coil assembly that can be used to improve the data acquisition time and can be individually adjusted to at least partially compensate for the variations in RF excitation field associated with the electrical properties of the patient. (Paragraph [0005]).
Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of and Giaquinto, further in view of Liu. 
Regarding claims 20, Hoult as modified by Giaquinto teaches all of the elements of the invention except wherein the coil assembly includes “a preamplifier which is mounted in a container on a signal cable connected to the computer control system so that the coil construction itself is very 15thin and light.”
Liu, as previously discussed, teaches medical devices compatible with procedures performed during magnetic resonance imaging (MRI), particularly during procedures observed using magnetic resonance (MI) imaging techniques. (Page 1, lines 6-10). Liu teaches at least one pair of microcoils (i.e., coil assembly) be embedded in a binding material surrounding the lumen and is electrically connected to a preamplifier. (Paragraph [0015]). The preamplifier is coupled to a plastic layer (35) (e.g., continuation of layer 8) and/or a second insulating layer (37) (e.g., of layer 34) that electrically insulates lead (36, 38) and / or shield (39) that forms a layer around the preamplifier (i.e., container), at a distance radially away. (i.e., the coil assembly includes a preamplifier which is mounted in a container). (Page 10, lines 1-8).
 The coil can be made up of multiple coil elements connected in series or in a phased array for simultaneous imaging at multiple locations. For this reason, there are many options for the active coil element, such as a stranded wire, two parallel wires, a coaxial cable, and combinations thereof.
The preferred transmission module is part of a flexible cable for transmitting the RF signal detected for MR imaging from the coil to the remote terminal for subsequent signal amplification and other processing (i.e., on a signal cable connected to the computer control). (Page 25, lines 6-14).
In the preferred design, one desirable requirement of the cable is to reduce signal attenuation for fine MR signals while at the same time reducing noise contamination. (Page 26, lines 7-9). In order to optimize the signal to noise ratio (S/N) or to minimize the noise value, the detected MR signal is immediately amplified as close as possible to the coil elements (e.g., preamplification). An integrated circuit module is incorporated near the imaging module to minimize the size of the electronic elements used for preconditioning of various signals such as preamplification (i.e., to reduce noise contamination). The integrated circuit module includes preamplifiers (or RF frequency devices) and other auxiliary devices assembled on a silicon chip. The silicon chip is preferably less than 4 mm2. The integrated circuit module is preferably housed in a small non-magnetic casing that is both geometrically compatible with the particular equipment design (i.e., the coil construction itself is very 15thin and light). (Page 25, lines 19-32).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Giaquinto to provide that the coil assembly include “a preamplifier which is mounted in a container on a signal cable connected to the computer control system so that the coil construction itself is very 15thin and light” of Liu. Doing so provides compact solution (i.e., single silicone chip) for coil construction that incorporates preamplifiers and other auxiliary devices into an integrated circuit during imaging. (Page 25, lines 19-32; Page 26, lines 1-2).
Claim 21 is rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of Giaquinto, further in view of Liu and Zheng (CN 104473644). 
Regarding claim 21, Hoult as modified by Giaquinto teaches all of the elements of the invention except wherein the coil assembly comprises coil elements and “a preamplifier component connected between the coil elements and a cable connected to the computer control system59 and wherein there is provided a phase shift circuit between the preamplifier and the coil elements which is connected to the coil elements on the other end making a phase shift equal to half wave length at the working frequency of the MR system.”
Zheng, in a related field of endeavor teaches, a coil control system for magnetic resonance imaging, comprising a plurality of communications links, each said communication link comprises a coil, a control circuit, the coil connected with the control circuit. The control circuit includes a matching circuit, a phase shift circuit and an amplifier, said phase shift circuit connected in series with the matching circuit and amplifier (i.e., a phase shift circuit between the preamplifier and the coil elements). (Paragraph [0006]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Giaquinto to provide “a phase shift circuit between the preamplifier and the coil elements” of Zheng. Doing so provides a configuration that obtains optimum noise impedance and improves the effect of the coil decouple. (Paragraph [0022]). 
Liu, further teaches a transmission line, which may connect the coil elements, with phase shift network that exhibits the same a quarter or half wavelength (i.e., phase shift circuit is connected to the coil elements on the other end making a phase shift equal to half wave length at the working frequency of the MR system). (Page 27, lines 12-14).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Giaquinto to provide that the “phase shift circuit is connected to the coil elements on the other end making a phase shift equal to half wave length at the working frequency of the MR system” of Liu. Doing so allows for effective impedance transformation of the transmitter for coil impedance matching and frequency tuning. (Page 27, lines 6-8).
Claim 22 is rejected under 35 U.S.C. 103 as being anticipated by Hoult in view of Giaquinto, further in view of Finnerty.	
Regarding claim 22, Hoult as modified by Giaquinto teaches all of the elements of the claim invention except “wherein there is provided an 5electrical connector between at least the upper coil assembly and a cable connected to the computer control system making the upper coil assembly lighter to improve workflow”.
Finnerty, teaches that MRI coils also include an additional extension (310) extending away from central part (306). The additional extension includes a connector (312), to which a cable (314) is connectable (i.e., an 5electrical connector between at least the upper coil assembly). The connector (312) may be a connector for a coaxial cable for transmitting received data, e.g., to the interface (212) (i.e., a cable connected to the computer control system making the upper coil assembly lighter to improve workflow). (Paragraph [0035]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoult as modified by Giaquinto to “provide[] an 5electrical connector between at least the upper coil assembly and a cable connected to the computer control system making the upper coil assembly lighter to improve workflow” as taught by Finnerty. Doing so allows for sophisticated processing of the received signal by electronic devices like preamplifiers, traps, combiners, matching and detuning circuits, etc., (Paragraph [0048]), and facilitates the local coil being disposable. (Paragraph [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	7/11/2022

/MATTHEW KREMER/              Primary Examiner, Art Unit 3791